Citation Nr: 0304162	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  02-07 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the recoupment of a debt created by the payment of 
severance pay is proper.

ATTORNEY FOR THE BOARD

W.H. Donnelly, Associate Counsel




INTRODUCTION

The appellant is a veteran who had active service from 
February 1997 to March 2000.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2000 decision by the Waco, Texas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The veteran did not 
disagree with the decisions on service connection and the 
ratings for her disabilities; she disagreed with VA's 
intention to recoup her military severance pay of $7,707.06 
from her awarded benefits.


FINDING OF FACT

1.  Upon separation from service the veteran was paid 
$7,707.06 in severance for disability due to left leg burns.

2.  She has been awarded compensation for left leg burns, her 
only compensable service connected disability.


CONCLUSION OF LAW

Recoupment of the $7,707.06 severance payment is proper.  
10 U.S.C.A. § 1212(c) (West 2002); 38 C.F.R. § 3.700(a)(3) 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been promulgated.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA provides, 
among other things, for heightened duties to notify and 
assist veterans pursuing claims.  In the instant case, the 
facts are not in dispute.  The matter on appeal is limited to 
a question of statutory interpretation, and the VCAA does not 
apply.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).

The facts of the case are not disputed.  Service medical 
records reveal that the veteran suffered burns to her left 
leg in June 1998, and was discharged in March 2000 at the 
recommendation of a Physical Evaluation Board.  She received 
$7,707.06 in severance pay based upon her left leg 
disability.

In an April 2002 rating decision, the RO granted service 
connection for second degree burns of the left leg, rated 10 
percent, and for a skin graft scar, rated noncompensable.  
The letter notifying the veteran of the decision stated that 
because the veteran received severance pay from the military, 
"we must hold back as many dollars of compensation as you 
received in severance pay...."

The veteran disagreed with the intention to recoup the 
severance payment.  She argued that she was never notified 
that the law required recoupment when she was discharged, and 
that because VA and the Army were separate entities, 
recoupment was not proper.

The law is very clear on this issue.  "The amount of 
disability severance pay ...shall be deducted from any 
compensation for the same disability to which the former 
member of the armed forces or his dependents become entitled 
under any law administered by the Department of Veterans 
Affairs."  10 U.S.C.A. § 1212(c).  Where disability 
severance pay is granted for the same disability for which VA 
has awarded compensation benefits, any award of compensation 
is subject to recoupment.  38 C.F.R. § 3.700(a)(3).

Here, the veteran has been awarded compensation based upon 
her left leg disability due to the in-service burns.  Her 
disability severance pay was based upon this same disability.  
The law is dispositive.  The facts presented leave no legal 
basis upon which the relief sought may be granted.  Hence, 
the claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  
ORDER

The appeal is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

